Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 3-5, 7 and 9-16 are currently under examination, wherein no claim has been amended and claims 11-16 have been newly added in applicant’s amendment filed on March 12, 2021. 
Status of Previous Rejections
2.	The previous rejections of claims 1, 3-5, 7, 9 and 10 under 35 U.S.C. 103 as stated in the Office action dated January 8, 2021 have been withdrawn in light of applicant’s amendment filed on March 12, 2021. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Soga et al. (US Pub. 2002/0171157 A1) in view of Takemoto et al. (US 5,167,729).
With respect to claims 1, 3-5, 7, 9 and 10, Soga et al. (‘157 A1) discloses a solder paste comprising Sn or Sn plated metal balls including Cu, Ag or Au balls having a particle size of 20-30 µm; solder balls including Sn or Sn alloy (e.g. a Sn-Ag-Cu alloy) balls having a particle size of 20-30 µm; and a flux including a rosin wherein a weight ratio of the solder balls to the metal balls is in a range of 0.6-1.4 (i.e. a weight proportion of the metal balls with respect to the total weight of the metal and solder balls is in a range of about 41.7-62.5%) (Abstract, claims 5 and 6, paragraphs [0025], [0052], [0056], [0059] and [0125]). Soga et al. (‘157 A1) does not specify the other components of the flux as claimed. Takemoto et al. (‘729) discloses a flux comprising by weight a rosin, 1-70% a thermosetting resin including an epoxy resin (e.g. a bisphenol A epoxy resin), 0.1-30% an activator including an organic acid and a solvent (abstract, col. 4, line 38 to col. 5, line 13 and col. 12, lines 19-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flux as disclosed by Takemoto et al. (‘729) in the solder paste of Soga et al. (‘157 A1) in order to prevent a release of an active ion contained in an activator when exposed to a high-temperature atmosphere to make an washing unnecessary as disclosed by Takemoto et al. (‘729) (abstract). Soga et al. (‘157 A1) further discloses that the mass% of the flux in the paste is relatively low (e.g. less than 20%, i.e. at least 80% metal particles in the paste (Fig. 1), at least suggesting the mass content range of metal particles as claimed in claim 9. The ranges of the particle sizes, the epoxy content, the activator content and the metal particle content disclosed by Soga et al. (‘157 A1) overlap the claimed ranges respectively. The highest metal ball content disclosed by Soga et al. (‘157 A1) is close to the lowest metal ball content as claimed in claim 1. A .
Response to Arguments
4.	The applicant’s arguments filed on March 12, 2021 have been fully considered but they are not persuasive.	
In response to applicant’s arguments, the examiner notes that it is well held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). In the instant case, the highest metal ball content disclosed by Soga et al. (‘157 A1) is close enough to the lowest metal ball content as claimed that one skilled in the art would have expected them to have the same properties. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123. Furthermore, the applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


4/5/2021